Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00533-CV

                                 Kenneth W. ARTHUR, et al.,
                                         Appellants

                                               v.

    UVALDE COUNTY APPRAISAL DISTRICT and Alberto Mireles, Chief Appraiser,
                             Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2012-04-28619-TX
                           Honorable Watt Murrah, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment in which it sustains UCAD’S plea to the jurisdiction and grants UCAD’s no evidence
motion for summary judgment and RENDER judgment denying these motions.

       We overrule the Arthurs’ third issue, and thus, AFFIRM the trial court’s judgment denying
the Arthurs’ motion for summary judgment. We REMAND the case for further proceedings in
accordance with this opinion.

       Costs are assessed against the party who incurred them.

       SIGNED May 20, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice